DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/20 has been entered.

Response to Amendment
Claims 26, 31-35, and 40-42 are pending in the application.  Claims 1-25, 27-30, and 36-39 have been canceled.  Claims 26 and 40-42 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hayafuji et al. (US 5,106,364) (“Hayafuji”) in view of Lovato et al. (US 6,156,049) (“Lovato”).
Regarding claim 26, Hayafuji discloses (Figures 1-4) a method of operating a surgical cutting apparatus, the surgical cutting apparatus including a handle (11), an outer tube (12) with a closed tip (Figures 2-4), an inner tube (13) with an open tip (70), a first port (18) formed in a side wall of the outer tube, and a second port (30) formed in a side wall of the inner tube, the method comprising:
operating the ophthalmic surgical cutting apparatus in a first mode of operation, the first mode of operation including
positioning the inner tube (13) in an extended position, and aspirating biological material through the first and second ports (18, 30; Figure 2), wherein the inner tube is kept stationary relative to the outer tube during the step of aspirating (Column 6, lines 1-5 and 11-17), and wherein when the vacuum source is operated, the affected tissue (4) is extruded into the hollow of the inner tube under the action of aspirating alone without any cutting motion (shown in phantom in Figure 2);
operating the surgical cutting apparatus in a second mode of operation, the second mode of operation including
positioning the inner tube (13) in the extended position, aspirating biological material through the first and second ports (Figure 2), actuating the inner tube (13) to move along a longitudinal axis from the extended position (Figure 2) to a retracted position (Figure 3) when the biological material is occluding the second port, and returning the inner tube to the extended position (Figure 3); and

positioning the inner tube in the retracted position (Figure 2), aspirating biological material (4a) through the first port (18),
actuating the inner tube (13) to move along the longitudinal axis from the retracted position (Figure 3) to the extended position (Figure 4) when biological material is occluding the first port, and returning the inner tube to the retracted position (Column 6, line 1 - Column 7, line 10). NOTE: the Examiner is interpreting the disclosed phases of reciprocation (as shown in Figures 2-4) of the inner tube within the outer tube as the claimed “modes.”  However, Hayafuji fails to explicitly disclose that a level of vacuum is continually increased to attract, hold, and extrude the biological material through the first and second ports.
Lovato teaches (Figures 2A, 2B, 4A-22D) an analogous surgical cutting apparatus including a handle, an outer tube (56), an inner tube (54), a first port (66/70) formed in a side wall of the outer tube, and a second port (72) formed in a side wall of the inner tube.  Lovato further teaches a footswitch (76).  Lovato teaches depressing the footswitch (76) activates the vacuum source (24) to create a low level aspiration action (suction) through apertures (66/72) and ports (70). Depressing the footswitch further increases the vacuum from source (24), and thereby increases the aspiration action through apertures (66/72) and ports (70). Gradually increasing the depression of footswitch 76 results in a gradual increase in the vacuum from source (Column 9, lines 23-38).
the instrument can be used similar to a conventional I/A instrument, in which the level of vacuum is continually increased to attract, hold, and extrude material through the ports without any additional mechanical motion.  Both Hayafuji and Lovato teach conventional I/A instruments.  
For these reasons, one having ordinary skill in the art before the effective filing date of the claimed invention would recognize that the conventional activation and continual increase of a level of vacuum taught by Lovato would provide the attracting, holding, and extruding effect of biological material through the first and second ports disclosed by Hayafuji.
Regarding claim 40, Hayafuji discloses (Figures 1-4) a method of operating a surgical cutting apparatus, the surgical cutting apparatus including a handle (11), an outer tube (12) with a closed tip (Figures 2-4), an inner tube (13) with an open tip (70), a first port (18) formed in a side wall of the outer tube, and a second port (30) formed in a side wall of the inner tube, the method comprising:

positioning the inner tube (13) in an extended position, and aspirating biological tissue through the first and second ports (18, 30; Figure 2); 
operating the surgical cutting apparatus in a second mode of operation, the second mode of operation including
positioning the inner tube (13) in the extended position, aspirating biological tissue through the first and second ports (Figure 2), actuating the inner tube (13) to move along a longitudinal axis from the extended position (Figure 2) to a retracted position (Figure 3) when the biological material is occluding the second port, and returning the inner tube to the extended position (Figure 3); and
operating the surgical cutting apparatus in a third mode of operation, the third mode of operating including
positioning the inner tube in the retracted position (Figure 2), aspirating biological tissue (4a) through the first port (18),
actuating the inner tube (13) to move along the longitudinal axis from the retracted position (Figure 3) to the extended position (Figure 4) when biological tissue is occluding the first port, and
returning the inner tube to the retracted position (Column 6, line 1 - Column 7, line 10).
NOTE: the Examiner is interpreting the disclosed phases of reciprocation (as shown in Figures 2-4) of the inner tube within the outer tube as the claimed “modes.” However, Hayafuji fails to disclose that the outer tube includes a first cusp at a proximal 
Lovato teaches (Figures 2A, 2B, 7A, 7B) an analogous surgical cutting apparatus including a handle, an outer tube (56), an inner tube (54), a first port (66, 78) formed in a side wall of the outer tube, and a second port (72) formed in a side wall of the inner tube.  Lovato teaches that the outer tube includes a first cusp (see Figure 7A annotated below) at a proximal end of the first port formed by intersecting surfaces of the outer tube at the proximal end of the first port, and the outer tube includes a second cusp (see Figure 7A annotated below) at a distal end of the first port formed by intersecting surfaces of the outer tube at the distal end of the first port, wherein the first and second cusps extend toward one another longitudinally, wherein during the second and third modes of operation, the first and second cusps are configured to engage and cut the biological material.  Lovato teaches that this configuration provides maximum morcellation efficiency, by maintaining continuous aspiration adjacent port (66) throughout the reciprocating motion of the inner tube (54), while incorporating the self-cleaning feature of closing off any apertures or ports in the outer tube (56) at least once during the reciprocating cycle (Column 10, lines 56-64).

    PNG
    media_image1.png
    201
    500
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first port disclosed by Hayafuji to be configured to include a first cusp at a proximal end of the first port formed by intersecting surfaces of the outer tube at the proximal end of the first port, and the outer tube includes a second cusp at a distal end of the first port formed by intersecting surfaces of the outer tube at the distal end of the first port, wherein the first and second cusps extend toward one another longitudinally, as taught by Lovato, such that during the second and third modes of operation, the first and second cusps are configured to engage and cut the biological material.  This modification would provide a port configuration that provides maximum morcellation efficiency, by maintaining continuous aspiration adjacent port throughout the reciprocating motion of the inner tube, while incorporating the self-cleaning feature of closing off any apertures or ports in the outer tube at least once during the reciprocating cycle (Lovato, Column 10, lines 56-64).



Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hayafuji et al. (US 5,106,364) (“Hayafuji”) in view of Lovato et al. (US 6,156,049) (“Lovato”) as applied to claim 26 above, and further in view of Fantoni et al. (US 2015/0182379 A1) (“Fantoni”).
Regarding claim 31, Hayafuji in view of Lovato teaches that the distance (Y) between the proximal and distal edges (45, 46) of the second port (30) is smaller than the distance (X) between the proximal and distal edges (40, 41) of the first port (18; Column 5, lines 37-46). However, Hayafuji in view of Lovato fails to explicitly disclose that the second port is smaller than the first port.
In the same field of endeavor, Fantoni teaches (Figures 1 -13) a surgical cutting apparatus comprising an outer tube (2) with a closed tip (2a), an inner tube (3) with an open tip (3a), a first port (2b) formed in a side wall of the outer tube, and a second port (3b) formed in a side wall of the inner tube, wherein the second port (3b) is smaller than the first port (3b; paragraph 0038). Fantoni teaches that this provides a progressive removal of vitreous during relative movement between the inner tube and the outer tube (paragraph 0028), providing almost continuous flow of vitreous material through the inner tube (paragraph 0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical apparatus taught by Hayafuji in view of Lovato such that the second port is smaller than the first port, as taught by Fantoni. This modification would provide a progressive removal of vitreous during relative movement between the inner tube and the outer tube (Fantoni, .

Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hayafuji et al. (US 5,106,364) (“Hayafuji”) in view of Lovato et al. (US 6,156,049) (“Lovato”) as applied to claim 26 above, and further in view of Wells et al. (US 2014/0364885 A1) (“Wells”).
Regarding claim 32, Hayafuji in view of Lovato teaches the invention substantially as claimed. However, the combined teaching fails to teach that the second port includes an angled feature in the form of a cusp formed by intersecting surfaces of the second port.
Wells teaches (Figures 1-9) a surgical cutting apparatus including an outer tube (40) with a closed tip (paragraph 0038), an inner tube (38’) with an open tip (paragraph 0038), and a first port (36’) formed in a side wall of the outer tube, and a second port (42’) formed in a side wall of the inner tube. Wells teaches that the open tip has an angled feature (teeth/angled projections, paragraph 0064) in the form of a cusp formed by intersecting surfaces of the second port (paragraph 0064 discloses that the angled feature is formed by two intersecting arcs forming part of the perimeter of the hole).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second port of the surgical cutting apparatus taught by Hayafuji in view of Lovato to include an angled feature in the form of a cusp formed by intersecting surfaces of the second port, as taught by Wells. This modification would provide an angled projection that can be advantageous 
Regarding claims 33-35, Hayafuji in view of Lovato teaches the invention substantially as claimed. However, the combined teaching fails to teach that the third mode of operation includes cutting biological material with an angled feature of the first port, wherein the angled feature of the first port is non-perpendicular with respect to the longitudinal axis, wherein the angled feature of the first port is a cusp formed by intersecting surfaces of the first port, and wherein the second port includes an angled feature, wherein during the second mode of operation, an edge of the first port farther from the closed tip than the cusp interfaces with the angled feature of the second port to cut the biological material.
Wells teaches (Figures 1 -9) a surgical cutting apparatus an outer tube (40) with a closed tip (paragraph 0038), an inner tube (38’) with an open tip (paragraph 0038), and a first port (36’) formed in a side wall of the outer tube, and a second port (42’) formed in a side wall of the inner tube. Wells further teaches that the inner port has an angled feature (teeth/angled projections, paragraph 0064), wherein the angled feature of the first port is non-perpendicular with respect to the longitudinal axis, wherein the angled feature of the first port is a cusp formed by intersecting surfaces of the first port (paragraph 0064 discloses that the angled feature is formed by two intersecting arcs forming part of the perimeter of the hole). Wells teaches that the second port includes an angled feature (teeth/angled projections, paragraph 0064). Wells teaches that during operation, the ports (42' and 36') can move with respect to one another such 

    PNG
    media_image2.png
    425
    658
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical cutting apparatus and method taught by Hayafuji in view of Lovato to include an angled feature of the first port, wherein the angled feature of the first port is non-perpendicular with respect to the longitudinal axis, wherein the angled feature of the first port is a cusp formed by intersecting surfaces of the first port, as taught by Wells, such that the third mode of operation includes cutting biological material with the angled feature.  It would have also .

Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hayafuji et al. (US 5,106,364) (“Hayafuji”) in view of Lovato et al. (US 6,156,049) (“Lovato”) as applied to claim 40 above, and further in view of Hartstra (US 2016/0022489 A1).
Regarding claims 41 and 42, Hayafuji in view of Hartstra teaches the invention substantially as claimed.  However, the combined teaching fails to teach that the inner tube includes an undercut lip at the open tip and an undercut lip at the second port.
Hartstra teaches (Figure 3) a surgical cutting apparatus including an outer tube (2) with a closed tip (3), an inner tube (8) with an open tip (9), a first port (4) formed in a side wall of the outer tube, and a second port (12) formed in a side wall of the inner tube. Hartstra teaches that the open tip (9) has an angled feature in the form of an undercut lip with an angled surface (21), wherein the angled surface is non-perpendicular (S2) with respect to the longitudinal axis. Hartstra further teaches that the second port also includes an undercut lip (14) at the second port (12). Hartstra 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical cutting apparatus and method taught by Hayafuji in view of Lovato such that the inner tube includes an undercut lip at the open tip and an undercut lip at the second port, as taught by Hartstra. This modification results in back-and-forth cutting and snipping action during movement of the inner tube that is comparable such that tissue can be cut and/or snipped faster and operation is safer since the chance of laceration of the tissue is considerably reduced (Hartstra, paragraphs 0036-0037).

Response to Arguments
Applicant's arguments filed 12/14/20 regarding the Examiner’s interpretation of the modes disclosed by Hayafuji (last paragraph of page 9 and first paragraph of page 10 of the response) have been fully considered but they are not persuasive.  The Applicant has argued that Hayafuji’s phases occur cyclically, without any action by the operator to select a phase.  The Examiner disagrees with this argument because the language argued is not actually claimed.  The claim does not require any steps where the operator selects a mode/chooses one mode before another.  It simply requires “operating the surgical cutting apparatus in a first mode of operation… operating the .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771   

/DIANE D YABUT/Primary Examiner, Art Unit 3771